Citation Nr: 1324654	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  07-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for vitiligo, to include as due to exposure to Agent Orange, or as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter came to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, a videoconference hearing was held before the undersigned.  A transcript of that proceeding is associated with the claims file.

In June 2010 and October 2011, this matter was remanded for further development.

In an August 2012 rating decision, the RO granted service connection for hypertension and assigned a noncompensable rating, effective October 4, 2005.  The grant of service connection for hypertension constitutes a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In a January 2012 statement from the Veteran, he indicated that he believed he was only in receipt of a 20 percent rating for service-connected posttraumatic stress disorder (PTSD) and his disability should be rated 30 percent disabling.  The Board notes, however, that his PTSD is rated 30 percent disabling, effective February 9, 2008.  

In the same statement, the Veteran asserted that he was told his service-connected diabetes mellitus would be rated 40 percent disabling and he refers to the June 2010 rating decision which established entitlement to service connection for diabetes mellitus, type II, rated 20 percent disabling, effective October 4, 2004.  The rating decision cites to the applicable rating criteria, 38 C.F.R. § 4.119, Diagnostic Code 7913, but in the decision the RO found that a 20 percent rating was warranted.  The Veteran also stated that his neuropathy had worsened.  The Board will accept the Veteran's January 2012 statement as claims for increased ratings for diabetes mellitus, type II, left lower extremity diabetic peripheral neuropathy, and right lower extremity peripheral neuropathy and these issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Finally, in the same statement, the Veteran asserted that as his disability has increased, it has become more difficult for him to work.  A claim for a total disability rating due to individual unemployability (TDIU) is therefore referred to the AOJ for appropriate action.  While acknowledging that a 100 percent rating is currently in effect for prostate cancer, effective July 27, 2011, there is no indication that this rating is permanent and total, thus the claim for a TDIU should be adjudicated.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of service connection for vitiligo.

The June 2006 rating decision which denied entitlement to service connection for, in pertinent part, vitiligo references "original service medical records, copies of service personnel records and DD-214" for the Veteran's period of active service.  The RO stated that service treatment records did not show a confirmed, clinical diagnosis of a chronic skin disability.  

The evidence of record does contain a copy of the Veteran's DD Form 214 but the claims folders do not contain the Veteran's service treatment or personnel records.  It is not clear whether the records were loosely contained in the claims folder or whether they were contained in service department records envelopes, but the records are not currently part of the evidence of record.

Appropriate attempts should be made to obtain copies of the Veteran's service treatment and personnel records from the National Personnel Records Center (NPRC) or any other appropriate repository, and also from the Veteran.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c) (2012).  

Accordingly, the case is REMANDED for the following actions:

1.  Request from the NPRC, or any other appropriate repository, copies of the Veteran's service treatment and service personnel records.  

If such efforts prove unsuccessful and it is determined that the records no longer exist or further efforts to obtain them would be futile, documentation to that effect should be added to the claims folder and provide the Veteran with oral or written notice of that fact and make a record of any oral notice conveyed to the Veteran.

2.  As needed, request from the Veteran copies of his service treatment and service personnel records.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder. 

3.  Thereafter, readjudicate the Veteran's claim of service connection for vitiligo.  If the claim remains denied, issue an appropriate supplemental statement of the case to the Veteran and his representative.  The case should then be returned to the Board, if in order, for further review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


